SWANN, Judge.
Defendant, Roger Brown, appeals an interlocutory order which denied his motion for a change of venue.
Plaintiff, a Florida corporation with its principal place of business in Dade County, sued defendant, a resident of Broward County, for breach of contract. Defendant challenged venue, with supporting affidavits and the trial court denied his motion.
Plaintiff appellee has failed to file a brief. See Am.Jur.2d Appeals, § 686, p. *487132. Nevertheless, the order appealed must he affirmed. Plaintiff’s complaint alleged that performance of the contract was to he in Dade County, Florida. The contract required the public relation services by the defendant to be performed in New York and “other metropolitan areas.”
There were sufficient grounds for the trial judge to determine that the cause of action accrued, under Section 46.01, Florida Statutes, F.S.A., when the defendant allegedly breached his obligation to perform services which, it was reasonable to say, were to be performed in Dade County, Florida, under the term “other metropolitan areas.”
For the reasons, we affirm the action of the trial judge in denying the motion for change of venue.
It is so ordered.